TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00681-CR


Jonathan Moore, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 65587, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant pled guilty to possession of a controlled substance and was placed on
deferred adjudication.  About six months later, the State filed a motion to adjudicate, alleging
several violations of the conditions of his community supervision.  Appellant then signed a
document waiving his right to appeal as part of a plea-bargain arrangement.  The trial court
adjudicated appellant's guilt and sentenced him to five years' imprisonment, pursuant to the terms
of the plea agreement.  The court also signed a certificate reciting that the case is a plea bargain
case and that appellant has no right to appeal.  See Tex. R. App. P. 25.2(a)(2).  We therefore
dismiss the appeal.  Tex. R. App. P. 25.2(d) (if trial court does not certify that defendant has right
to appeal, "appeal must be dismissed").
					_________________________________________
					David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed
Filed:   December 21, 2011
Do Not Publish